PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHAO, Yuan-Ju
Application No. 16/159,953
Filed: 15 Oct 2018
For: SAR ADC USING VALUE SHIFTED CAPACITIVE DAC FOR IMPROVED REFERENCE SETTLING AND HIGHER CONVERSION RATE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under the unintentional provisions of 37 CFR 1.137(a) filed July 27, 2020 and October 21, 2021 and the renewed petition filed November 14, 2021 and the supplemental renewed petition filed November 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed May 31, 2019, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 1, 2019.  A Notice of Abandonment was mailed on July 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(b) in that petitioner has supplied (1) the reply in the form of an amendment/drawings, (2) the petition fee of $1,000, (3) a proper statement of unintentional delay.  Accordingly, the amendment/drawings is accepted as being unintentionally delayed.

 Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.





This application is being referred to Technology Center AU 2845 for appropriate action by the Examiner in the normal course of business on the reply received November 18, 2021.

  

/KIMBERLY A INABINET/Paralegal Specialist, OPET